Citation Nr: 1207454	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus.

2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of the lower back.

3.  Entitlement to an extraschedular rating for post-operative residuals of the lower back.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1985 and active duty training from April 1992 to August 1992 and in August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, continued the noncompensable rating assigned for bilateral pes planus and the 20 percent rating assigned for post-operative residuals of the lower back.  The Veteran perfected an appeal as to both issues.  

In February 2007, the Veteran was afforded a personal hearing before a Veterans Law Judge (VLJ).  The transcript associated with that hearing is of record but is mostly inaudible.  In light of the inaudible transcript, the Veteran was offered the opportunity to testify at another hearing, which he accepted.  See December 2007 Board letter; December 2007 response from the Veteran.  The Board thereafter remanded his claims in January 2008 in order for a new hearing to be scheduled.  A second hearing was conducted in June 2008 before the undersigned VLJ.  A transcript of that hearing is of record.  

In February 2009, the Board denied the Veteran's claims for increased ratings for bilateral pes planus and post-operative residuals of the lower back.  Several other claims were also denied and the Board remanded the issue of entitlement to an extraschedular rating for post-operative residuals of the lower back for additional development.  The issue of entitlement to a TDIU was "forwarded" to the agency of original jurisdiction (AOJ).  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the February 2009 Board decision that denied increased ratings for bilateral pes planus and post-operative residuals of the lower back and "forwarded" a claim for TDIU.  In April 2011, the Court issued a Memorandum Decision in which it set aside that part of the Board's February 2009 decision regarding the lower back disability and foot condition and remanded those claims for further adjudication.  

The Board notes that it appears that while the Veteran's claims were in appellate status at the Court, the previously remanded claim for entitlement to an extraschedular rating for post-operative residuals of the lower back was returned to the Board.  In a September 2010 decision, the Board explained that it now had jurisdiction over the previously referred claim for entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claims for entitlement to a TDIU and entitlement to an extraschedular rating for post-operative residuals of the lower back for additional development.  As will be discussed below, not all the actions directed by the Board in the September 2010 remand have been accomplished.  

In the February 2009 and September 2010 Board decisions, a claim for entitlement to service connection for thrombophlebitis of the left arm was referred to the RO for appropriate action.  As review of the claims folder reveals that this issue remains unadjudicated by the AOJ, it is again referred for appropriate action.  Since then, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD)/ depression and entitlement to a clothing allowance have also been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issues on appeal.  First, though, a procedural history concerning the claims must be discussed.

Service connection for bilateral pes planus was granted and a noncompensable rating assigned in a February 1986 rating decision.  Service connection for post-operative residuals of the lower back was granted in a December 1999 rating decision.  The RO assigned a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 and a 20 percent rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In August 2000, the Veteran filed a claim for an increased rating concerning his back disability.  He also stated that he was unemployed.  In an October 2000 Report of Contact, the Veteran clarified that he was also seeking increased ratings for several other disabilities, to include bilateral pes planus.  See VA Form 119.  The claims, to include the issue of entitlement to a TDIU, were adjudicated by the RO in a May 2001 rating decision.  The Veteran submitted a timely notice of disagreement in May 2002 and the RO issued a statement of the case (SOC) on April 18, 2003.

At this point, the Board acknowledges that the VA Form 9 referred to by the RO in several documents, and which was apparently submitted in response to the April 2003 SOC, is not of record.  An August 12, 2003 deferred rating decision, a September 16, 2003 letter from the RO, and a March 2004 SOC dealing with the issue of whether the Veteran had filed a timely appeal to the April 2003 SOC, all refer to a VA Form 9 dated July 15, 2003 and received at the RO on July 18, 2003.  On January 30, 2004, a copy of this VA Form 9 was received at the RO.  It is clearly dated July 15, 2003, which is almost one month past the June 18, 2003 deadline the Veteran had to submit a timely appeal concerning the April 18, 2003 SOC.  As such, it is clear that the Veteran did not file a timely appeal concerning the April 2003 SOC.  That issue has been adjudicated by the RO and the Veteran did not appeal the determination.

In the September 16, 2003, letter sent to the Veteran informing him that his VA Form 9 was not timely and his appellate rights in connection with that determination, the RO indicated that it would treat his attempted appeal as a claim to reopen the issues listed in the April 2003 SOC.  The Board notes that the claims for increased ratings for bilateral pes planus and a back disability, as well as a claim for entitlement to a TDIU, were included in that SOC.  In the February 2005 rating decision issued in conjunction with this claim to reopen, and which is the subject of the appeal presently before the Board, the RO did not adjudicate a claim for entitlement to a TDIU.  It is not clear why it did not do so.  The RO also failed to determine whether the Veteran's back disability should be rated under the criteria in effect prior to September 2003.  This failure is also unclear as by its own determination, the Veteran's untimely VA Form 9 (which the RO informed him would be treated as a claim to reopen) was received on July 18, 2003, not January 30, 2004, as cited in the February 2005 rating decision.  The January 30, 2004 date is the date on which the copy of the July 2003 VA Form 9 was received at the RO.  

Given the foregoing, the Board finds that the Veteran's claim concerning entitlement to increased ratings for bilateral pes planus and post-operative residuals of the lower back, and his claim for entitlement to a TDIU, was received on July 18, 2003.  As such, the RO/AMC must determine whether he is entitled to increased ratings and/or a TDIU, as of July 18, 2002.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to an extraschedular rating for post-operative residuals of the lower back remains inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

Given the complicated procedural history as detailed above, the Board finds that additional development is warranted in this case.  

As an initial matter, the Board notes that the rating criteria pertaining to the spine that were in effect prior to September 26, 2003 must be provided to the Veteran and must be considered by the RO/AMC in adjudicating his claim for a rating in excess of 20 percent for post-operative residuals of the lower back.  Neither of these actions was completed during the course of his appeal and must be rectified on remand.  Secondly, the Veteran has never been provided appropriate notice concerning his claim for a TDIU.  This must also be rectified on remand.  

Review of the claims folder reveals that there may be outstanding VA treatment records.  Records from the Chillicothe VAMC were last obtained in November 2004.  The Veteran has made several submissions of VA treatment records and has indicated that he has received treatment at the Cincinnati VAMC in addition to the Chillicothe VAMC.  It does not appear, however, that records from the Cincinnati VAMC or records from the Chillicothe VAMC dated after November 2004 were requested by the RO.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claims must be remanded in order for the RO/AMC to obtain the Veteran's VA treatment records.  For the sake of completeness, and given the fact that the RO/AMC must consider whether the Veteran is entitled to increased ratings and/or TDIU as of July 18, 2002, the Veteran's treatment records and imaging reports from the Chillicothe and Cincinnati VAMCs dated since June 2002 must be obtained on remand.  

The Veteran appears to have been in receipt of benefits from the Social Security Administration (SSA) for a period of time.  The medical and legal documents pertaining to the Veteran's apparent application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claims, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011). 

The Board notes that in September 2010, it instructed the RO/AMC to readjudicate the issues of entitlement to a TDIU and entitlement to an extraschedular rating for post-operative residuals of the lower back.  No supplemental statement of the case (SSOC) concerning these issues has been associated with the claims folder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.  

In addition, another opinion is required to address the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  An opinion offered as part of the October 2010 VA examination addressed the individual effect of the service-connected disabilities that were examined, but did not address the combined effects of all of the Veteran's service-connected disabilities.  

Given the Court's findings as detailed in its Memorandum Decision, the Board also finds that the Veteran should be scheduled for VA examinations specific to his feet and spine disabilities.  Lastly, any temporary folder located at the RO and/or AMC must be associated with the claims folder.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder. 

2.  Notify the Veteran of the rating criteria pertaining to the spine that were in effect prior to September 26, 2003 and the rating criteria currently in effect.  A copy of this notification must be associated with the claims folder. 

3.  Obtain the Veteran's complete treatment records, to include imaging reports, from the Chillicothe and Cincinnati VAMCs, dated since June 2002.  

4.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

5.  Associate any temporary folder located at the RO and/or AMC with the Veteran's claims folder.  

6.  When the foregoing development has been completed, schedule the Veteran for a VA spine examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should identify all residuals attributable to the Veteran's service-connected back condition. 

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should identify any nerve(s) affected by the Veteran's service-connected back disability.  The examiner(s) should discuss the extent, if any, of paralysis of the nerves involved.  

The examiner should also discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (low back, evaluated as 20 percent disabling; scar, right forearm, 10 percent; bilateral pes planus; thrombophlebitis, right arm, 0 percent; lichen simplex, bilateral feet 0 percent; and right thumb strain, 0 percent) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

7.  Thereafter, schedule the Veteran for a VA foot examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be conducted. 

The examiner should identify all residuals attributable to the Veteran's service-connected bilateral pes planus. 

The examiner should indicate whether or not there is moderate pes planus, bilateral or unilateral weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

The examiner should determine the degree of severity of the Veteran's bilateral pes planus (i.e., moderate, moderately severe, or severe). 

The examiner must obtain a detailed history from the Veteran regarding whether he has ever used or is using arch support (or built-up shoe) and, if so, whether such use improved his symptoms.  

The examiner should provide an opinion as to whether the Veteran's service-connected bilateral pes planus renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

9.  Finally, readjudicate the issues on appeal.  The RO/AMC is instructed to carefully read the Board's findings above related to the date on which the Veteran's claims were received.  

In adjudicating whether the Veteran is entitled to an increased rating for post-operative residuals of the lower back, the RO/AMC must consider both the old (effective prior to September 26, 2003) and revised (effective as of September 26, 2003) regulations governing the schedular criteria for rating diseases and injuries for the spine and consider whether separate ratings are warranted for any neurological findings.  

If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



